[ING STATIONERY] December 21, 2012 United States Securities and Exchange Commission treet N.E., Room 1580 Washington, DC 20549 Re: File Nos. 811-02512, 333-56297 Prospectus Name: ING Variable Annuity (ILIAC) Dear Commissioners: Please be advised that in lieu of filing a copy of the ING Variable Annuity (ILIAC) Statement of Additional Information Supplement under Rule 497(c) of the Securities Act of 1933 (the 1933 Act) for certain deferred combination variable and fixed annuity contracts, we hereby certify the following pursuant to Rule 497(j) of the 1933 Act: The form of the Statement of Additional Information Supplement that would have been filed under Rule 497(c) of the 1933 Act would not have differed from that contained in the most recent registration statement or amendment; and The text of the most recent registration statement or amendment has been filed electronically on December 20, 2012. Please do not hesitate to contact me should you have any questions or comments. Sincerely, /s/ Nicholas Morinigo Nicholas Morinigo Counsel ING Life Insurance and Annuity Company 1475 Dunwoody Drive West Chester, PA 19380-1478 Tel: 610-425-3447 Fax: 610-425-3520
